DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 12/14/2020 is acknowledged. Claims 1-10 are currently pending. Claims 1, 4, 8 and 9 have been amended. Claim 10 has been newly added. Accordingly, claims 1-10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to claims 8 and 9 rejected under 35 U.S.C 101 have been fully considered and are persuasive. The rejection of claims 8 and 9 under 101 has been withdrawn. The arguments are persuasive because applicant has amended the claims to recite steps involved in the method/process and thus is a proper process claim under 35 USC 101.   
Applicant’s arguments, filed 12/14/2020, with respect to claim 7 objection have been fully considered and are persuasive. The objection of claim 7 has been withdrawn. The arguments are persuasive because the applicant have amended the claim to properly recite “a carrier”. 
Applicant’s arguments, filed 12/14/2020, with respect to claims 4 and 8-9 rejected under 35 U.S.C 112b have been fully considered and are persuasive. The rejection of claims 4 and 8-9 under 112b has been withdrawn. The arguments are persuasive because applicant have amended 4 to recite “the active components” which does have proper antecedent basis. With respect to claims 8 and 9, applicant 

New Rejections Necessitated by the Amendments filed 12/14/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “The method according to claim 1, wherein the applying comprises”, which suggest that the claim is directed to a method. However, independent claim 1 is directed to a composition and the recitation “The method according to claim 1, wherein the applying comprises” in claim 9 makes it indefinite whether the claims are directed to a composition or a method. Also, there is a lack of antecedent basis for the recitation “the applying comprises” in claim 9 because claim 1 does not recite “applying” and therefore this also makes the claim indefinite. It appears that applicant intended to depend claim 9 from independent claim 8 which is directed to a method and recites the “applying” phrase and thus, for the purpose of examination, claim 9 is interpreted as dependent on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (WO 2014026396; Feb. 20, 2014) in view of Borges et al. (US 2015/0051231; Feb. 19, 2015).
Zhong, throughout the reference, teaches a synergistic fungicide composition comprising two active ingredients A and B. The fungicide composition is effective in preventing and treating certain fungal diseases of crops such as food crops, vegetables, and fruits (abstract).
Zhong teaches a fungicidal composition comprising two active ingredients A and B, wherein the active ingredient A is benzisothiazolinone (abstract). In addition, the reference teaches (see: Para 0089- 0095, Tables 1-4) various weight ratios of active ingredient A (benzisothiazolinone) to active ingredient B, which includes a weight ratio of 1:10, 1:1 and 10:1. This range of weight ratio falls within the range claimed in instant claims 1-3.
Regarding claims 4, 6, and 7, Zhong teaches the composition containing the active component may be formulated into various formulations, for example, wettable powder, a suspension, and a water dispersible granule (Para 0017). It teaches that the composition further contains a support, an adjuvant and/or a surfactant. Suitable adjuvants may be a solid or liquid, and are generally a substance commonly used in formulation processing process, for example, solvents, dispersing agents, wetting agents, adhesives, thickeners, binders or fertilizers (Para 0014 and 0015). 
Regarding claim 5, Zhong teaches the fungicide composition of the present invention is composed of 6-92 wt% of the active components and 94-8 wt% of the fungicide adjuvants such as wetting agent, adhesives, thickeners (Para 0012 and 0015).
Regarding claims 8, Zhong teaches the fungicide composition is effective in preventing and treating certain fungal diseases of crops such as food crops, vegetables, and fruits (Abstract). It also teaches the method of applying the composition to agricultural area (Para 0016).

Borges, throughout the reference, teaches an agrochemically synergistic formulation of triazoles, strobilurins and benzimidazoles, in specific proportions for controlling and/or combating plagues and diseases caused therefrom in vegetable cultures (Abstract). It further teaches that the invention can be practiced to control diseases and lists various fungal diseases that can be controlled (see: para 007 to 0017). 
The reference teaches the composition comprising (see: Para 0089- 0095, Tables 1-4) flutriafol along with other fungicidal agents for a synergistic effect to treat agricultural diseases. Borges discloses a formulation of the invention (see: Pages 7-8, Examples 5-11) comprising 0.25 g/100 mL of benzisotiazolin and 6.25 g/100 mL of flutriafol, which equates to ratio of 1:25 respectively, and falls within the range of the claimed ratio in instant claim 1. As discussed in the previous office action, another name for benzisothiazolinone is BIT and the substance search for benzisotazoline also reveals BIT as another name for this substance and thus Benzisotiazoline is interpreted as being the same substance as benzisothiazolinone since the applicant have not shown these to be different substances as it was point out in the previous office action. Borges also teaches that the invention can be practiced to control leaf rust (Puccinia triticina) of wheat crop (see: para 0007 and 0012). 
Even though the ratio disclosed by Borges in the example above does not read on the ratios recited in instant claims 2, 3 and overlaps the ratio which is excluded in claim 10, the reference teaches that the range of the amount of flutriafol that can be included in the composition is 25 to 250 g/L. The amount of 6.25 g/100 mL for flutriafol disclosed in the example of Borges, discussed above, equates to 62.5 g/L which falls within the range of 25 – 250 g/L and it would have been obvious to one skilled in the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The range of the amount of flutriafol being 25-250 g/L overlaps the ratios recited in instant claims 2, 3 and 10. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Borges and include flutriafol as the second active component in the composition of Zhong because both teach synergistic combinations of fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because both references teach a composition in similar formulation, with similar adjuvants and comprise benzisothiazolinone as an active fungicidal agent and thus one would try and substitute the active agent taught by Borges to incorporate in to teachings of Zhong to achieve results that optimally fight fungal diseases in crop. Furthermore, even though Zhong does not teach the active component, flutriafol, it does teach epoxiconazole, which is an absorption-type triazole fungicide and has a mechanism of action of inhibiting synthesis of ergosterol pathogenic fungus (Para 0006). Borges teaches that flutriafol is a fungicide of the triazole chemical group and acts by inhibiting the biosynthesis of ergosterol, of the fungus (Para 0003). Since both references are focused towards the same purpose of agricultural fungal diseases, one would be motivated to substitute the ingredients with similar mechanism of action to achieve the optimal results. Moreover, Borges teaches (see: Para 0131) that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Borges to use the composition to control leaf rust of wheat crop because even though Zhong does not explicitly teach controlling wheat leaf rust, it teaches that epoxiconazole (antifungal agent) has a good prevention and treatment effect on diseases such as leaf spot, powdery mildew and rust of crops. Since flutriafol is another triazole fungicide ingredient, one would be motivated to use it for similar agricultural crop disease such as wheat leaf rust or strawberry powdery mildew. Furthermore, the combination of Zhong and Borges teaching would necessarily provide for the control of the limitations recited in instant claim 9. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,282,744 (USPGPUB No. 20150208659) in view of Borges et al. (US 2015/0051231; Feb. 19, 2015) and Zhong (WO 2014026396; Feb. 20, 2014).

The ‘744 patent does not claim the active component B is flutriafol as recited in instant claim 1. It also does not claim the ratio of active component A to the active component B recited in instant claim 2, 3 and 10. Furthermore, ‘744 patent claims fungicide adjuvants but does not explicitly claim the specific adjuvants recited in instant claim 7. It also does not claim a method of controlling crop diseases of the fungicidal composition and specifically wheat leaf rust or strawberry powdery mildew as recited in instant claims 8 and 9. However, these deficiencies are cured by the following references. 
Borges, throughout the reference, teaches an agrochemically synergistic formulation of triazoles, strobilurins and benzimidazoles, in specific proportions for controlling and/or combating plagues and diseases caused therefrom in vegetable cultures (Abstract). It further teaches that the invention can be practiced to control diseases and lists various fungal diseases that can be controlled (see: para 007 to 0017). 
The reference teaches the composition comprising (see: Para 0089- 0095, Tables 1-4) flutriafol along with other fungicidal agents for a synergistic effect to treat agricultural diseases. Borges discloses a formulation of the invention (see: Pages 7-8, Examples 5-11) comprising 0.25 g/100 mL of 
Even though the ratio disclosed by Borges in the example above does not read on the ratios recited in instant claims 2, 3 and overlaps the ratio which is excluded in claim 10, the reference teaches that the range of the amount of flutriafol that can be included in the composition is 25 to 250 g/L. The amount of 6.25 g/100 mL for flutriafol disclosed in the example of Borges, discussed above, equates to 62.5 g/L which falls within the range of 25 – 250 g/L and it would have been obvious to one skilled in the art to use this range to determine where in a disclosed set of percentage range is the optimum combination of percentages. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The range of the amount of flutriafol being 25-250 g/L overlaps the ratios recited in instant claims 2, 3 and 10. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘744 to incorporate the teachings of Borges and 
Regarding the limitations of method of controlling crop diseases in instant claims 8 and 9, Borges teaches that the invention can be practiced to control leaf rust (Puccinia triticina) of wheat crop (see: para 0007and 0012). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘744 patent to incorporate the teachings of Borges because even though ‘744 patent does not explicitly teach controlling wheat leaf rust, it teaches in specifications (considered as prior art) that epoxiconazole (antifungal agent) has a good prevention and 
Regarding the weight ratio limitation recited in instant claims 2 and 3, as discussed above, Zhong also teaches a synergistic fungicide composition comprising two active ingredients A and B. The reference teaches (see: Para 0089- 0095, Tables 1-4) various weight ratios of active ingredient A (benzisothiazolinone) to active ingredient B, which includes a weight ratio of 1:10, 1:1 and 10:1. This range of weight ratio overlaps the range claimed in instant claims 2 and 3. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘744 patent to incorporate the teachings of Zhong because both teach combinations of fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because Zhong teaches formulation with different weight ratios of the active ingredients and thus one would try similar ratio strengths during routine experimentation to achieve results that optimally fight fungal diseases in crop. Furthermore, as discussed above, since both references use benzisothiazolinone in the fungicidal formulations and another fungicidal with similar mechanism of action, one would be motivated to substitute the ingredients and try various ratio strengths taught by Zhong during routine experimentation to achieve the desired results. 
Regarding the specific adjuvants claimed in instant claim 7, Zhong teaches that the composition further contains a support, an adjuvant and/or a surfactant. Suitable adjuvants may be a solid or liquid, and are generally a substance commonly used in formulation processing process, for example, solvents, dispersing agents, wetting agents, adhesives, thickeners, binders or fertilizers (Para 0014 and 0015). 

From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,561,143 (USPGPUB No. 20160135460) in view of Borges et al. (US 2015/0051231; Feb. 19, 2015).
The ‘143 patent in claim 1 recites a fungicidal composition having a synergistic effect, comprising active ingredient A and B, wherein the active ingredient A is benzisothiazolinone and the ratio of ingredient A to B is from 1:30 to 30:1. If further recites, in claim 2, the ratio of ingredient A to B is 1:20 to 20:1 and in claim 3, the ratio of ingredient A to B is 1:10 to 30:1. Moreover, the composition is prepared into pesticidally acceptable formations which comprises 5-85% by weight of the active ingredients and 95-15% by weight of pesticide adjuvants as recited in claims 4 and 5. Furthermore, the composition is in the form of a wettable powder (claim 6). The fungicidal composition is used in the control of diseases in crops in the agriculture area and specifically used for wheat rust (claims 7 and 8).     
The ‘143 patent does not claim the active component B is flutriafol as recited in instant claim 1. Furthermore, ‘143 patent claims fungicide adjuvants but does not explicitly claim the specific adjuvants recited in instant claim 7. These deficiencies are cured by the following reference.

The reference teaches the composition comprising (see: Para 0089- 0095, Tables 1-4) flutriafol along with other fungicidal agents for a synergistic effect to treat agricultural diseases. Borges discloses a formulation of the invention (see: Pages 7-8, Examples 5-11) comprising 0.25 g/100 mL of benzisotiazolin and 6.25 g/100 mL of flutriafol, which equates to ratio of 1:25 respectively, and falls within the range of the claimed ratio in instant claim 1. As discussed supra, another name for benzisothiazolinone is BIT and the substance search for benzisotazoline also reveals BIT as another name for this substance and thus Benzisotiazoline is interpreted as being the same substance as benzisothiazolinone since the applicant have not shown these to be different substances as it was point out in the previous office action. Borges also teaches that the invention can be practiced to control leaf rust (Puccinia triticina) of wheat crop (see: para 0007 and 0012). 
Even though the ratio disclosed by Borges in the example above does not read on the ratios recited in instant claims 2, 3 and overlaps the ratio which is excluded in claim 10, the reference teaches that the range of the amount of flutriafol that can be included in the composition is 25 to 250 g/L. The amount of 6.25 g/100 mL for flutriafol disclosed in the example of Borges, discussed above, equates to 62.5 g/L which falls within the range of 25 – 250 g/L and it would have been obvious to one skilled in the art to use this range to determine where in a disclosed set of percentage range is the optimum combination of percentages. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 See MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The range of the amount of flutriafol being 25-250 g/L overlaps the ratios recited in instant claims 2, 3 and 10. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘143 to incorporate the teachings of Borges and include flutriafol as the second active component in the composition of ‘143 because both teach fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because both references teach a composition in similar formulation, with similar adjuvants and comprise benzisothiazolinone as an active fungicidal agent and thus one would try and substitute the active agent taught by Borges to incorporate in to teachings of ‘143 to achieve results that optimally fight fungal diseases in crop. Furthermore, even though ‘143 does not teach the active component, flutriafol, it does teach epoxiconazole, which is an absorption-type triazole fungicide and has a mechanism of action of inhibiting synthesis of ergosterol pathogenic fungus (Para 0006). Borges teaches that flutriafol is a fungicide of the triazole chemical group and acts by inhibiting the biosynthesis of ergosterol, of the fungus (Para 0003). Since both references are focused towards the same purpose of agricultural fungal diseases, one would be motivated to substitute the ingredients with similar mechanism of action to achieve the optimal results. Moreover, Borges teaches (see: Para 0131) that association of flutriafol with other fungicidal agents (azoxystrobin and carbendazim or kresoxim-methyl and carbendazim) provide highly effective control of rust and this interaction has a synergistic effect. Therefore, one of ordinary skill in the art would have been motivated to incorporate flutriafol with benzisothiazolinone as the two 
Regarding the specific adjuvants claimed in instant claim 7, Borges teaches the formulation is in the solid or liquid form, preferably the solid form is a wet powder and/or water dispersed granules and the liquid form can be concentrated suspension (see: Page 32, claim 8). In addition, it comprises suitable adjuvants which can be carriers, water, surfactant, dispersing agents, and fertilizers (see: Page 32, claim 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘143 patent to incorporate the teachings of Borges and specifically include the adjuvants recited in instant claim 7. One would be motivated to do so because both references teach a synergistic fungicide composition used in agricultural setting in a formulation allowable in agriculture and thus it would have been obvious the incorporate the adjuvants taught by Borges into ‘143 patent during routine experimentation to achieve optimal results. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-18 and 21-28 of U.S. Patent No. 10,694,746 (USPGPUB No. 20190150446) in view of Borges et al. (US 2015/0051231; Feb. 19, 2015) and Zhong (WO 2014026396; Feb. 20, 2014).
The ‘746 patent recites in claim 11 a fungicidal composition of active components A and B, wherein the active component A can be 1,2-benisothiazolin-3-one (i.e. benzisothiazolinone). The composition consisting of A and B is in a pesticidally acceptable formulation prepared with the active 
The ‘746 patent does not claim component B comprising flutriafol and the weight ratio range claimed in instant claim 1-3. It also does not claim the wt % of the pesticide adjuvant. In addition, ‘746 patent does not specifically claim the method comprising controlling wheat leaf rust or strawberry powdery mildew in the agricultural area of the fungicidal composition. These deficiencies are cured by the following references.
Borges, throughout the reference, teaches an agrochemically synergistic formulation of triazoles, strobilurins and benzimidazoles, in specific proportions for controlling and/or combating plagues and diseases caused therefrom in vegetable cultures (Abstract). It further teaches that the invention can be practiced to control diseases and lists various fungal diseases that can be controlled (see: para 007 to 0017). 
The reference teaches the composition comprising (see: Para 0089- 0095, Tables 1-4) flutriafol along with other fungicidal agents for a synergistic effect to treat agricultural diseases. Borges discloses a formulation of the invention (see: Pages 7-8, Examples 5-11) comprising 0.25 g/100 mL of benzisotiazolin and 6.25 g/100 mL of flutriafol, which equates to ratio of 1:25 respectively, and falls within the range of the claimed ratio in instant claim 1. As discussed supra, another name for benzisothiazolinone is BIT and the substance search for benzisotazoline also reveals BIT as another name for this substance and thus Benzisotiazoline is interpreted as being the same substance as benzisothiazolinone since the applicant have not shown these to be different substances as it was point 
Even though the ratio disclosed by Borges in the example above does not read on the ratios recited in instant claims 2, 3 and overlaps the ratio which is excluded in claim 10, the reference teaches that the range of the amount of flutriafol that can be included in the composition is 25 to 250 g/L. The amount of 6.25 g/100 mL for flutriafol disclosed in the example of Borges, discussed above, equates to 62.5 g/L which falls within the range of 25 – 250 g/L and it would have been obvious to one skilled in the art to use this range to determine where in a disclosed set of percentage range is the optimum combination of percentages. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The range of the amount of flutriafol being 25-250 g/L overlaps the ratios recited in instant claims 2, 3 and 10. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘744 to incorporate the teachings of Borges and include flutriafol as the second active component in the composition of ‘744 because both teach fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because both references teach a composition in similar formulation, with similar adjuvants and comprise benzisothiazolinone as an active fungicidal agent and thus one would try and substitute the active agent taught by Borges to incorporate in to teachings of ‘744 to achieve results that optimally fight fungal 
Regarding the limitations of method of controlling crop diseases in instant claims 8 and 9, Borges teaches that the invention can be practiced to control leaf rust (Puccinia triticina) of wheat crop (see: para 0007and 0012). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘746 patent to incorporate the teachings of Borges and use it to control wheat leaf rust. One would be motivated to do so because Borges teaches the use of flutriafol and controlling wheat leaf rust and thus one would be inclined to use the composition in combination in various crop diseases taught by the references. Furthermore, the combination of ‘746 and Borges teaching would necessarily provide for the control of the limitations recited in instant claims 9. 
Regarding the weight ratio limitation recited in instant claims 1-3, as discussed above, Zhong also teaches a synergistic fungicide composition comprising two active ingredients A and B. The 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘746 patent to incorporate the teachings of Zhong because both teach combinations of fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because Zhong teaches formulation with different weight ratios of the active ingredients and thus one would try similar ratio strengths during routine experimentation to achieve results that optimally fight fungal diseases in crop. Furthermore, as discussed above, both references use benzisothiazolinone in the fungicidal formulations, therefore, in combination with teachings of Borges, one would be motivated to substitute the ingredients and try various ratio strengths taught by Zhong during routine experimentation to achieve the desired results. 
Regarding the limitation of wt% of a pesticide adjuvant in instant claim 5, Zhong teaches the fungicide composition of the present invention is composed of 6-92 wt% of the active components and 94-8 wt% of the fungicide adjuvants such as wetting agent, adhesives, thickeners (Para 0012 and 0015). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘746 patent to incorporate the teachings of Zhong because both teach combinations of fungicidal agents to treat fungal diseases in agricultural crops. One would be motivated to do so because both references teach a composition in similar formulation, with similar adjuvants and comprise antifungal agents and thus one would try the concentrations taught by Zhong during routine experimentation to achieve results that optimally fight fungal diseases in crop. Since both references use benzisothiazolinone in the fungicidal formulations in combination with another fungicidal one would be motivated to substitute the ingredients and try various concentrations taught by Zhong during routine experimentation to achieve the desired results. 
.


Response to Arguments
Applicant’s arguments filed 12/14/2020, with respect to claims 1, 4, and 6-9 rejected under 102 as anticipated by Borges and claims 1-9 rejected under 103 over Borges in view of Zhong have been fully considered and are persuasive.  The rejections of claims 1, 4 and 6-9 under 102 and claims 1-9 under 103 over Borges in view of Zhong have been withdrawn. The arguments are persuasive because applicant’s amendment to the active components A and B as the only active components are not anticipatory by Borges because Borges teaches additional fungicidal agents as actives and thus does not comprise of benzisothiazolinone and flutriafol as the only actives. 
Applicant's arguments, filed 12/14/2020, with respect to claims 1-9 rejected under 103 as unpatentable over Zhong in view of Borges have been fully considered but they are not persuasive.
Applicant argued that even though flutriafol and epoxiconazole belong to the triazole fungicidal pesticides and have the same mechanism of action, the prevention and control effects of different triazole fungicidal pesticides compounded with other agent have significant differences and are unpredictable. 
In response, both Zhong and Borges teach the fungicidal agents have synergy and both teach benzisothiazolinone and a triazole fungicide having the same mechanism of action. Moreover, both references are focused towards the same purpose of agricultural fungal diseases and thus it would have 
Applicant argued that the instant claims require benzisothiazolinone and flutriafol to be the only active component, present in synergistic amounts, and that Borges examples disclose other active components in addition to benzisothiazolinone and flutriafol.
In response, the 103 rejection over Zhong in view of Borges, address this and reads on the active component being only benzisothiazolinone and flutriafol. As discussed above, Zhong teaches a composition having component A and B, wherein A is benzisothiazolinone. It teaches that component B can be epoxiconazole, which is an absorption-type triazole fungicide and has a mechanism of action of inhibiting synthesis of ergosterol pathogenic fungus. Borges teaches that flutriafol is a fungicide of the triazole chemical group and acts by inhibiting the biosynthesis of ergosterol, of the fungus. Since both references are focused towards the same purpose of agricultural fungal diseases, both teach the active benzisothiazolinone and moreover, both teach the fungicidal components having synergistic function. Thus, it would have been obvious to include flutriafol as the component B in the composition of Zhong which reads on there being only two actives which are benzisothiazolinone and flutriafol. Further, with respect to the amount and the ratio of the active components, as discussed supra, the prior art teaches the amounts and ratios that read on the amount/ratio recited in instant claim and moreover, the prior art references teach the active having synergy in the amounts disclosed and thus it does teach the two actives in synergistic amount/ratios. 
	Applicant further argued that the rationale for the double patenting rejections as well as the 103 rejections is essentially the same.
	In response, the reply to arguments made against the 103 rejection above also apply to the double patenting rejection. 


Conclusion
Claims 1-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616